Citation Nr: 1758337	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  09-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to November 11, 2015, and 60 percent from November 11, 2015, for diabetes mellitus type II with erectile dysfunction, peripheral vascular disease of the lower extremities, and hypertension.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and mood swings.

3.  Entitlement to service connection for stomach ulcers, including as secondary to an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and mood swings.

4.  Entitlement to service connection for breathing and respiratory problems.

5.  Entitlement to service connection for osteoarthritis.



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from June 2008 (PTSD and stomach ulcers), July 2009 (diabetes mellitus), and October 2011 (mood swings, breathing and respiratory problems, and osteoarthritis) rating decisions by the Regional Office (RO).

In a March 2016 rating decision the Veteran was granted an increased evaluation for service-connected diabetes mellitus type II from 20 percent to 60 percent, effective November 11, 2015.  As this was not a grant of benefits in full, the issue of an increased rating for diabetes mellitus remains on appeal.  In a July 2016 rating decision, the RO granted service connection for peripheral vascular disease of the lower extremities and hypertension, which were included with the 60 percent evaluation assigned for diabetes mellitus type II with erectile dysfunction.  The Board has recharacterized the issue as reflected on the cover page of this decision.   

With regard to the claim for service connection for mood swings, the Board notes that the claim for service connection for an acquired psychiatric disorder has been broadened per Clemons.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board takes jurisdiction of the Veteran's claim for service connection for mood swings and broadens the claim to entitlement to service connection for an acquired psychiatric condition, to include PTSD, anxiety disorder, depressive disorder, and mood swings.  Id.
 
In his September 2014 Substantive Appeal, the Veteran requested a Board videoconference hearing.  In a September 2017 Correspondence, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2017).
The issues of service connection for an acquired psychiatric disorder and service connection for stomach ulcers were previously remanded by the Board in March 2013 and August 2016 for additional evidentiary development and consideration.  

The issues of entitlement to service connection for an acquired psychiatric condition, stomach ulcers, osteoarthritis, and breathing and respiratory problems are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  For the period prior to November 11, 2015, the Veteran's diabetes mellitus required insulin, oral hypoglycemic agent, and restricted diet. 

2.  For the period beginning November 11, 2015, the Veteran's diabetes mellitus required insulin, oral hypoglycemic agent, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus for the period prior to November 11, 2015, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. 4.21, 4.119 Diagnostic Code 7913 (2017).

2.  The criteria for a disability evaluation in excess of 60 percent for diabetes mellitus for the period beginning November 11, 2015, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. 4.21, 4.119 Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in September 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
	II.  Increased Rating 

Legal Criteria

A July 2009 rating decision granted service connection for diabetes mellitus and assigned a rating of 20 percent, effective May 25, 2006.  A May 2012 rating decision granted service connection for erectile dysfunction associated with diabetes mellitus and recharacterized the Veteran's service-connected diabetes mellitus disability as diabetes mellitus with erectile dysfunction and continued a 20 percent rating.  The rating decision indicated that a noncompensable evaluation for erectile dysfunction was assigned.  In a March 2016 rating decision the Veteran was granted an increased evaluation for service-connected diabetes mellitus type II with erectile dysfunction from 20 percent to 60 percent, effective November 11, 2015.  In a July 2016 rating decision, the RO granted service connection for peripheral vascular disease of the lower extremities and hypertension and indicated these conditions were included with the 60 percent evaluation assigned for diabetes mellitus type II with erectile dysfunction.  The Board finds that the evidence reflects erectile dysfunction, peripheral vascular disease of the lower extremities, and hypertension continue to be noncompensable and are included in the Veteran's diabetes mellitus rating. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.  

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id. 

Diabetes mellitus that is manageable by restricted diet only, is rated 10 percent disabling.  Id.  

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The United States Court of Appeals for Veterans Claims (Veterans Court) specifically held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent. 

In Camacho, the Veterans Court also held "that medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities." Camacho, 21 Vet. App. at 364.

Factual Background and Analysis

The Veteran seeks a higher initial rating for diabetes mellitus.  The Veteran reported that common sense told him that he could not do what he wanted to do with diabetes and his activities were restricted.  See September 2014 VA Form 9.

Prior to November 11, 2015

The Veteran was afforded a June 2009 VA diabetes mellitus, peripheral nerves, and genitourinary examination.  The examination report revealed a diagnosis of diabetes mellitus type II, well controlled with medication.  The examination report indicated that the Veteran reported taking oral medications for his diabetes since the 1970s and he took some insulin.  He was regularly taking oral hypoglycemic agents and occasionally taking insulin if his blood sugar was high.  He had not taken any insulin in the last month.  There was no history of diabetic ketoacidosis.  He was never admitted to the hospital for control of diabetes.  The Veteran reported that his glucose was usually under good control and he denied having any hypoglycemic reactions although it was somewhat difficult to obtain the history related to hypoglycemic reactions.  There was no need to restrict activities to avoid hypoglycemic reactions.  

The Veteran was afforded an April 2012 VA diabetes mellitus examination.  The examination report indicated that the Veteran had a diagnoses of diabetes mellitus type II and treatment included restricted diet; prescribed oral hypoglycemic agents; and prescribed one insulin injection per day.  The examination report indicated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  Further, the examination report revealed that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month; had zero episodes of ketoacidosis requiring hospitalization over the past 12 months; and had one episode of hypoglycemia requiring hospitalization over the past 12 months.  The examination report indicated that the Veteran did not have unintentional weight loss attributable to diabetes mellitus and had progressive loss of strength due to diabetes mellitus.

The record includes a November 2013 VA diabetes mellitus disability benefits questionnaire (DBQ).  The DBQ indicated that the Veteran had diagnoses of diabetes mellitus type II and erectile dysfunction.  Treatment included restricted diet, prescribed oral hypoglycemic agent(s), and prescribed insulin more than one injection per day.  The Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran had zero episodes of ketoacidosis requiring hospitalization over the past 12 months and zero episodes of hypoglycemia requiring hospitalization over the past 12 months.  The Veteran did not have progressive unintentional weight loss attributable to diabetes mellitus and did not have progressive loss of strength attributable to diabetes mellitus.  

In light of the June 2009, April 2012, and November 2013 VA examination reports and DBQ indicating that treatment included restricted diet, prescribed oral hypoglycemic agent(s), and prescribed insulin up to more than one injection per day, but that regulation of activities was not required to manage his diabetes mellitus, the Board finds that the criteria for a rating is excess of 20 percent for the Veteran's diabetes mellitus have not been met or more nearly approximated for the period prior to November 11, 2015.  Despite the Veteran's report of requiring restricted activities, the medical evidence does not support a finding that his diabetes mellitus required regulation of activities prior to November 11, 2015.  See Camacho, 21 Vet. App. at 364.  As such, the Board finds a rating in excess of 20 percent is not warranted prior to November 11, 2015.  


Beginning November 11, 2015

The record includes a November 2015 diabetes mellitus DBQ.  The DBQ indicated that the Veteran had diagnosed diabetes mellitus type II.  Treatment included restricted diet, prescribed oral hypoglycemic agent(s), and prescribed insulin more than one injection per day.  The Veteran required regulation of activities as part of medical management of his diabetes mellitus, specified as "limited activity" such as walking and strenuous yard work.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions two times per month.  The Veteran had zero episodes of ketoacidosis requiring hospitalization over the past 12 months and one episode of hypoglycemia requiring hospitalization over the past 12 months.  The Veteran has not had progressive unintentional weight loss attributable to diabetes mellitus.  He has had progressive loss of strength attributable to diabetes mellitus.  

Relying on the objective medical findings in the November 2015 VA examination report, which includes that diabetes mellitus was managed by restricted diet; prescribed oral hypoglycemic agent(s); prescribed insulin more than one injection per day; required regulation of activities as part of medical management of his diabetes mellitus; received care from his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions two times per month; had one episode of hypoglycemia requiring hospitalization over the past 12 months; had no progressive unintentional weight loss attributable to diabetes mellitus; and had progressive loss of strength attributable to diabetes mellitus, the Board finds that a rating in excess 60 percent for the period beginning November 11, 2015 is not warranted.  Notably, the objective evidence does not support that the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  As such, a rating in excess of 60 percent for diabetes mellitus for the period beginning November 11, 2015 is denied. 



ORDER

Entitlement to an evaluation in excess of 20 percent prior to November 11, 2015, for diabetes mellitus type II with erectile dysfunction, peripheral vascular disease of the lower extremities, and hypertension is denied.

Entitlement to an evaluation in excess of 60 percent from November 11, 2015, for diabetes mellitus type II with erectile dysfunction, peripheral vascular disease of the lower extremities, and hypertension is denied. 


REMAND

In the August 2016 remand, the Board instructed the AOJ to afford the Veteran a VA psychiatric examination.  To date, it does not appear that the Veteran has been scheduled for a VA psychiatric examination and a remand is necessary.  Review of the record reveals that January, February, and March 2014 VA treatment notes indicated the Veteran was assessed with PTSD, chronic as per the DSM-IV criteria.  Moreover, a March 2012 VA PTSD examination report revealed a diagnosis of depressive disorder and a December 2013 VA psychologist outpatient treatment note indicated the Veteran had a diagnosis of unspecified depressive disorder based on criteria in accordance with the DSM-V.

The Board notes that in the August 2016 remand, the Board indicated only that the January 2014 VA examination was inadequate and did not address the April 2016 VA PTSD examination.  The April 2016 VA examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria.  The Board notes that the Veteran's appeal was certified to the Board before August 4, 2014, as such the DSM-IV applies in this case.  See Schedule for Rating Disabilities-Mental Disorders and Definitions of Psychosis for Certain VA Purposes, (Interim Final Rule), 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Additionally, the VA examination report did not appear to address the Veteran's other PTSD diagnosis of record, mentioned above.  Moreover, the April 2016 VA examiner indicated that the Veteran had a psychiatric disorder diagnosis of unspecified anxiety disorder, but did not address whether the anxiety was related to service.  Therefore, clarification is still needed as to whether the Veteran has a diagnosed PTSD disability under the DSM-IV criteria and the nature and etiology of the Veteran's other diagnosed psychiatric disorders.  Accordingly, a VA psychiatric examination is needed on remand. 

Review of the record revealed a March 2016 VA stomach and duodenum DBQ report indicated that the Veteran's claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  However, the Veteran has claimed entitlement to stomach ulcers on a direct basis and as secondary to an acquired psychiatric disorder.  As discussed above, the claim for service connection for an acquired psychiatric disorder is remanded.  Whereas the claim for service connection for stomach ulcers is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, the matter is also remanded for an addendum opinion. 

The record also indicates that in an October 2011 rating decision the Veteran was denied service connection for osteoarthritis, breathing and respiratory problems, and mood swings.  In an October 31, 2011 notification letter, he was notified that his osteoarthritis, breathing and respiratory problems, and mood swings claims were denied.  Thereafter, in a timely November 2011 notice of disagreement (NOD), the Veteran indicated disagreement with the October 31, 2011 VA letter.  To date, it does not appear that a SOC has been issued addressing these matters.  As such, the issues of service connection for osteoarthritis and service connection for breathing and respiratory problems are remanded in order to supply the Veteran with a SOC. 

Any outstanding VA treatment records should also be secured on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records and associate them with the claims file.
2.  The AOJ should readjudicate Veteran's claims for service connection for osteoarthritis and breathing and respiratory problems and issue a SOC.  Inform him of the requirements to perfect his appeal with respect to these issues.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal on the issue or issues, should either or both of issues be returned to the Board for appellate review.

3.  After the development in #1 has been completed, the Veteran should be afforded a VA psychiatric examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should address the following:

a)  Identify all diagnosed psychiatric disorders present, to include PTSD under the DSM IV criteria, anxiety disorder, depressive disorder, and mood swings, if applicable.
 
b)  If PTSD is diagnosed, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's PTSD is related to his military service.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of PTSD of record.

c)  For any psychiatric diagnosis provided other than PTSD, to include anxiety disorder, depressive disorder, and mood swings, the examiner should opine as to whether it is at least as likely as not related to service or any incident in service.  If a diagnosis of anxiety, depressive disorder, and/or mood swings is not deemed appropriate, the examiner must specifically explain why.

4.  After the development in #3 is completed, return the claims file to the VA examiner who prepared the March 2016 stomach and duodenum DBQ report, if feasible, for an addendum opinion regarding the nature and etiology of the Veteran's stomach ulcers condition.  If the requested VA examiner is unavailable, then an opinion should be obtained from another appropriate medical professional.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should specifically determine: 

a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's stomach ulcers condition is related to his military service.  

b)  If it is determined that service connection for a psychiatric disorder is warranted, an opinion should be provided as to whether: 

(i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's stomach ulcers condition is caused by the Veteran's service-connected psychiatric disorder.  Please explain why or why not.

(ii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's stomach ulcers condition was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected psychiatric disorder.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

5.  All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  Thereafter, the AOJ should re-adjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and mood swings; and service connection for stomach ulcers on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran should be given opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


